               FILED
             IN CLERK'S OFFICE
       U.S. DISTRICT COURT E.D.N.Y.

       •     FEB 0 8 2019        *
                                                  cv                                       3
UNITED STATES DISTRICT COURT
EASTrjIBCTJKtWPCPFlSiW YORK
                                                      -X                     DeARCYHALU
BILL SURI,

                        Plaintiff,                                                     9   iwi.w-



                 VS.                                                  COMPLAINT

THE UNITED STATES OF AMERICA and
BUREAU OF PRISONS ("BOP"), JOHN DOE
WARDEN #1, JOHN DOE WARDEN #2, DR. P.
CHOPRA, DR. KEVIN PIGOS, DR. ROSCOE
RAMSEY, JOHN DOE CAMP ADMINISTRATOR,
JOHN DOE WARDEN #3, JOHN DOE MEDICAL
DIRECTOR, DR. ADRIAN OGLE, and BOP
MEDICAL AND OTHER STAFF JOHN DOEs 1-10
(names and number of whom are unknown at present),
                                                                      JURY TRIAL
                                                                      DEMANDED
                        Defendants
                                                      -X


                                     PRELIMINARY STATEMENT


       1.       This is an action in which the Plaintiff, BILL SURI, seeks relief for the Defendants'

violation ofhis rights secured by the Fifth, Eighth and Fourteenth Amendments to the United States

Constitution and the Federal Torts Claims Act. Plaintiffseeks damages from the Defendants because

he was deprived of essential medical care and attention while incarcerated by the Bureau of Prisons

("BOP").

       2.       As a result of the aforementioned violations, Plaintiff suffered permanent loss of

mobility and damage to his cardiovascular system, and other emotional, mental, psychological,

and physical pain and suffering.




            Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 1 of 12
                                    JURISDICTION AND VENUE

          3.      Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331, 1343 and 1346

because of the following:

          a.      This matter in controversy arises underthe Constitution of the United States,

including the Eighth Amendment to the Constitution;

          b.      This matter in controversy arises under the Federal Tort Claims Act, 28 U.S.C. §

2671, et seq.;

          c.      This is an action to redress the deprivation under color of law of rights, privileges,

and immunities secured to Plaintiff by the Constitution of the United States; and

          d.      This action seeks compensatory and punitive damages to vindicate Plaintiffs

Constitutional and civil rights secured by the Eighth Amendment of the Constitution of the United

States.


          4.      The Eastern District of New York is an appropriate venue under 28 U.S.C. §§

1402(b), 1391(6) because Plaintiff resides in this judicial district.

                                                PARTIES


          5.      Plaintiff is a 74-year old man. He was incarcerated within BOP facilities during

the time of the incidents described herein. He was released on April 26, 2016 from BOP custody

and currently resides in Queens, New York.

          6.      Defendant UNITED STATES OF AMERICA is the government entity with

jurisdiction and control over the agencies and employees whose wrongful, negligent and

deliberately indifferent conduct injured Plaintiff as alleged herein.

          7.      Defendant BUREAU OF PRISONS ("BOP") is the Government department and




               Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 2 of 12
agency that had direct control over its agents, employees and of the Plaintiff.

        8.      At all relevant times, the Defendant, JOHN DOE WARDEN #1, was the Warden

at a BOP facility known as the Metropolitan Detention Center in Brooklyn, New York who had

care of the Plaintiff and an obligation to insure that Plaintiffwas provided with proper medical

care.



        9.      At all relevant times, the Defendant, JOHN DOE WARDEN #2, was the Warden

at a BOP facility in Philadelphia, Pennsylvania, who had care of the Plaintiff and an obligationto

insure that Plaintiff was provided with proper medical care.

        10.     At all relevant times, the Defendant, DR. P. CHOPRA, was a urologist at a BOP

facility in Lewisburg, Pennsylvania who had care of the Plaintiff and an obligation to insure that

Plaintiff was provided with proper medical care.

        11.     At all relevant times, the Defendant, DR. KEVIN PIGOS, was a medical director

at a BOP facility in Lewisburg, Pennsylvania who had care of the Plaintiff and an obligation to

insure that Plaintiff was provided with proper medical care.

        12.     At all relevant times, the Defendant, DR. ROSCOE RAMSEY, was a physician at

a BOP facility in Butner, North Carolina who had care of the Plaintiff and an obligation to insure

that Plaintiff was provided with proper medical care.

        13.     At all relevant times, the Defendant, JOHN DOE CAMP ADMINISTRATOR at a

BOP facility in Lewisburg, Pennsylvania had care of the Plaintiff and an obligation to insure that

Plaintiff was provided with proper medical care.

        14.     At all relevant times, the Defendant, JOHN DOE WARDEN # 3, was the Warden

at a BOP facility at Butner, North Carolina who had care of the Plaintiff and an obligation to




             Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 3 of 12
insure that Plaintiff was provided with proper medical care.

          15.      At all relevant times, the Defendant, JOHN DOE MEDICAL DIRECTOR, was the
medical director at a BOP facility at Butner, North Carolina who had care of the Plaintiff and an

obligation to insure that Plaintiff was provided with proper medical care.

          16.      At all relevant times, the Defendant, DR. ADRIAN OGLE, was a urologist at a
BOP facility at Butner, North Carolina who had care ofthe Plaintiff and an obligation to insure
that Plaintiffwas provided with propermedical care.

          17.      At all relevant times, Defendants BOP MEDICAL STAFF JOHN DOEs 1-10 were

employees ofthe BOP and had responsibility for the care and welfare ofthe Plaintiff. They
personally participated in the wrongful, negligent, and deliberately indifferent conduct alleged
herein.


          18.      At all relevant times, the Individual Defendants identified in paragraphs 6-16,

and BOP MEDICAL AND OTHER STAFF JOHN DOEs 1-10 were actingunder color of law and

in the scope of their employment with the federal government. The Individual Defendants

previously identified and BOP MEDICAL AND OTHER STAFF JOHN DOEs 1-10 are being

sued in their individual capacities pursuant to Bivens v. Six Unknown FederalNarcotics Agents

and its progeny.



                        EXHAUSTION OF ADMINISTRATIVE REMEDIES


          19.      To the extent required, Plaintiff has exhausted his administrative remedies to the

best of his ability by pursuing the appropriate processes within the BOP with respect to

the claims set forth herein.




                Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 4 of 12
                                      STATEMENT OF FACTS


        20.      Plaintiff is 74 years old who presently lives alone and is dependent onthe

assistance of a home health attendant. He is also wheelchair bound.

        21.      On or about March 1,2012, Plaintiffwalked into a BOP facility to commence

service of his sentence following a conviction in the United States District Court for the Southern

District of New York.


        22.      On or about April 26, 2016, Plaintiff was released from the custody and control of

the BOP as a cripple, wheelchair bound, unable to walk and suffering from several life-threatening
and serious diseases and ailments.

        23.      Thedeterioration of the Plaintiffs condition from healthy to seriously ill,

debilitated and incapacitated was the direct result ofthe incompetence, negligence, wrongful and

deliberately indifferent conduct onthe part ofthe United States, the BOP and their agents and
employees.

        24.      During his time in BOP custody, Plaintiff was incarcerated in several BOP

facilities, including the Metropolitan Center in Brooklyn, a facility in Philadelphia, Pennsylvania,

FCI Lewisburg (Camp) in Pennsylvania and FCI Butner in North Carolina. At each of these BOP

facilities, Plaintiffs medical needs either were ignored or addressed negligently, incompetently,

wrongfully or with deliberate indifference in violation of Plaintiff s rights.

       25.       By way of background, Plaintiff was arrested on December 21, 2009 and released

on bail. He was charged with conspiracy to commit bankfraud and bank fraud. On May 28,

2010, following a twelve-day trial, Plaintiff was convicted of the charged offenses. He was

sentenced on April 12, 2011 by the Honorable SidneyH. Stein to 60 months' imprisonment,




              Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 5 of 12
followed by fours years ofsupervised release. Plaintiffvoluntarily surrendered to the custody of
the BOP on or about March 1, 2012. He was taken to the Metropolitan Center in Brooklyn
("MDC").

        26.      Prior to his imprisonment, Plaintiff was able to walk and while hewas receiving
medical care, he was not suffering from any serious medical conditions.

       27.       On or about March 13, 2012, Plaintiff was transferred from MDC to a BOP facility
in Philadelphia. On orabout March 15, 2012, hewas admitted on an emergency basis to a local

hospital with a severe cellulitis infection. He was subsequently transferred to Lewisburg Camp
("Lewisburg").

       28.       Following his imprisonment on or about March 1, 2012, Plaintiffrequested

Flomax, a prostate medication that he had been prescribed for several years to maintain a healthy

prostate, from BOP medical staff. In addition, Plaintiff requested treatment - physical therapy and

acupuncture - for spinal stenosis, which he had been receiving prior to his incarceration to

maintain and strengthen his mobility. These requests were ignored.

       29.     The BOP refused to provide Plaintiff with Flomax.

       30.       On or about June 7, 2012, the BOP diagnosed Plaintiff with prostate cancer.

       31.       Plaintiff was advised to engage in prostate brachytherapy, a radiation therapy used

to treat prostate cancer. BOP refused to provide such treatment. Plaintiff did not receive any

treatment for prostate condition while in BOP custody.

       32.       Following his imprisonment and throughout 2013 and 2014, Plaintiff wrote letters

to Judge Stein, attaching his complaints and correspondence with the BOP, and detailing his

medical needs and lack of adequate treatment he was receiving from the BOP. On July 5, 2012,




           Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 6 of 12
Plaintiff wrote aletter to Judge Stein informing the Court of his prostate cancer diagnosis and
BOP's refusal to provide him with Flomax. He also sent the letter to Assistant United States

Attorney Lee Renzin.

       33.     Rather than provide prostate treatment from a local hospital in Lewisburg,

Pennsylvania, on or about September 26,2012, Plaintiff was transferred to Butner Medical Center

("Butner"). Despite repeated and multiple requests by Plaintiff, he was not provided adequate

medical care and treatment for his medical conditions.

       34.     While at Butner and Lewisburg, Plaintiff contacted his medical doctors who had

been treating him prior to his imprisonment. In the fall, 2012, such doctors reviewed BOP

medical records related to Plaintiffs conditions and advised certain treatments to the BOP. These

treatments were ignored and refused by the BOP.

       35.     Plaintiffs mobility decreased significantly over time following his imprisonment.

Beginning in approximately late 2013, Plaintiff began using a walker. Afterinspection of his L3

and L4 vertebrae, it was discovered that Plaintiffhad major stenosis of the spine and surgery was

required. The BOP refused to provide treatment related to his spinal stenosis.

       36.     By the middle of 2014, Plaintiff was wheelchair bound.

       37.     At Butner, Plaintiff was given a nuclear stress test. The test was positive for

arterial blockages. Plaintiff informed the Warden and Unit Manager.

       38.     Following the positive test, Plaintiff experienced symptoms relating tothe

blockages, including shortness ofbreath. He requested medical treatment. BOP refused to
provide treatment for the blockages, including Plavix, amedication that Plaintiff was taking prior
to his imprisonment. Without treatment, Plaintiff was at increased risk of aheart attack.




         Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 7 of 12
          39.       On April 24, 2013, Plaintiff again wrote a letter to Judge Stein, stating that he had

submitted multiple requests to the BOP related to his need for medical treatment and the BOP's

refusal to provide any.

          40.       On July 9, 2014, Plaintiff again wrote a letter to Judge Stein, with attachments of

his complaints to BOP staff, stating that the BOP had not provided any treatment related to his

prostate, cardiovascular and spine conditions.

          41.       In May, 2015, Plaintiff suffered a heart attack and an infection to his aortic valves.

This resulted in bypass surgery on June 19,2015. Plaintiff had never suffered a heart attack

before.


          42.       Upon his release on April 26, 2016, Plaintiff received prostate cancer treatment

from Memorial Sloan Kettering Cancer Center in New York City. In addition, he is presently

receiving treatment for his cardiovascular and spine conditions.

          43.       The BOP's failure and delay in treatment exacerbated Plaintiffs prostate,

cardiovascular and spinal conditions. As a result, Plaintiff now requires ongoing and extensive

medical care and treatment. His pain and suffering are ongoing.



                                     Plaintiffs Injuries and Damages


          44.       As a direct and proximate consequence of the aforementioned actions by the

Defendants, Plaintiff:

                (1) Suffered severe physical injuries and pain and suffering;

                (2) Suffered psychological injuries;

                (3) Was denied his state and federal constitutional rights and liberties;




            Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 8 of 12
              (4) Continues to suffer from physical and psychological injuries, emotional and mental

                  anguish and pain; and

              (5) Incurred other items of attendant damages.


                                    FIRST CAUSE OF ACTION

    BIVENS V. SIX UNKNOWN NAMED AGENTS OF THE FEDERAL BUREAU OF
  NARCOTICS. 403 U.S. 388 (1971) VIOLATION OF EIGHTH AMENDMENT RIGHTS
       AND DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEED
                           AGAINST THE INDIVIDUAL DEFENDANTS



        45.      Plaintiff hereby incorporates the allegations set forth in Paragraphs 1through 44 as
fully set forth herein.

        46.      At all times relevant to this action, the Individual Defendants owed a constitutional

duty of careto Plaintiff, in accordance with the Eighth Amendment of the United States

Constitution.


        47.      As alleged above, the Individual Defendants, through its employees and agents,
breached this duty ofcare by deliberately failing to provide orarrange for appropriate medical
treatment for Plaintiff.


       48.       As alleged above, the Individual Defendants were deliberately indifferent to

Plaintiffs serious medical conditions. The Individual Defendants knew that he was suffering
from multiple serious conditions that caused him chronic and substantial pain and discomfort and
required further evaluation, diagnosis, and treatment. The Individual Defendants consciously and
intentionally disregarded or ignored Plaintiffs condition.

       49.      The Individual Defendants' wrongful conduct caused Plaintiff severe and




              Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 9 of 12
permanent injuries, including pain and suffering, mental and emotional pain and suffering, and

loss of enjoyment of life.




                                  SECOND CAUSE OF ACTION

                                 FEDERAL TORT CLAIMS ACT
                   AGAINST DEFENDANT UNITED STATES OF AMERICA



         50.     Plaintiffhereby incorporates the allegations set forth in Paragraphs 1through 49 as
fully set forth herein.

         51.     Defendant United States of America, by and through the deliberate indifference of

BOP medical and other staff, is liable under the Federal Tort Claims Act for injuries resulting

from the Individual Defendants and the BOP's failure to provide adequate medical treatment to

Plaintiff.


        52.      As medical officials, the Individual Defendants and the BOP owed Plaintiffa duty

to provide adequate medical care to Plaintiff.

        53.      As alleged above, the United States, through its employees and agents and the

BOP, breached this duty of care by failing to provide or arrange for adequate medical care to

Plaintiff.


        54.     The United States' wrongful conduct caused Plaintiffsevere and permanent

injuries, physical pain and suffering, mental and emotional pain and suffering and loss of

enjoyment and quality of life.




                                                 10




             Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 10 of 12
                                        JURY DEMAND


     55.      Plaintiff hereby demands trial byjury of all issues properly triable thereby.



                                    PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays for relief as follows:

     a.       For compensatory damages in an amount to be determined;

     b.       For punitive damages in an amount to be determined;

     c.       For reasonable attorneys' fees, together with costs and disbursements and this Court's
              discretion;

     d.       For pre-judgment interest as allowed by law; and

     e.       For such other and further relief as this Court may deem just and proper.




DATED:        February 8, 2019
              New York, New York




                                                            Yours, etc.




                                                                          /
                                                                   F. KALEY (JK: 3591
                                                                  Rieck Kaley & Mac!
                                                            217 Broadway, Suite 707
                                                            New York, New York 10007
                                                            Ph: (212) 619-3730
                                                            Fax:(212)962-5037



                                               11




          Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 11 of 12
                                        ANTHONXjGECUTTI (AC 5830)
                                        217 Broadway, Suite 707
                                        New York, New York 10007
                                        Ph: (212) 619-3730
                                        Fax: (212) 962-5037




                             12




Case 5:21-ct-03108-FL Document 1 Filed 02/08/19 Page 12 of 12
